Proskauer, J.
The defendant insured James J. Kane and Emil Kane in the sum of $5,000 against liability for damages to persons injured upon their premises by negligence. John Borger, injured on the Kanes’ premises on October 8, 1921, recovered in the District Court of the United States on August 27, 1925, a judgment in the sum of $12,000 against the insured. Their insurer had refused to defend that action. Plaintiff, as receiver in proceedings supplementary to execution of the property of the Kanes, brought this action in their right upon the policy and has recovered a judgment against the defendant insurer in the sum of $5,000, with interest from October 8, 1921, the date of Borger’s injury. The insurer contends that interest should have been allowed only from August 27, 1925, the date on which Borger recovered judgment against the insured.
We can see no basis for an allowance of interest to the plaintiff, computed from a time antedating the imposition upon him of any liability to pay money. The reliance of respondent on Matter of Empire State Surety Co. (214 N. Y. 553, 563) is unwarranted. The question of interest was not before the court upon that appeal. The holding there was merely that the liability of an insurer ceased *509to be contingent from the moment that it failed to perform its obligation to defend the suit brought against the assured. While section 480 of the Civil Practice Act (as amd. by Laws of 1927, chap. 623) commands that interest shall be added to a judgment, it does not specify the date from which it should be figured. The only damage proved in this case was the judgment rendered against the Kanes. There is no evidence that prior to the date of the rendition of that judgment they either incurred liability or expended money by reason, of any default upon the part of this defendant. They receive complete relief, therefore, when they secure an award of interest running from the day upon which they first became obligated to make payment.
The order appealed from should be reversed, with ten dollars costs and disbursements, and the motion to correct the judgment granted to the extent of allowing interest from August 27, 1925, instead of from October 8, 1921.
Dowling, P. J., Merrell and Finch, JJ., concur; O’Malley, J., dissents.